SCHEDULE 14C INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: ýPreliminary Information Statement¨Confidential, for use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ¨Definitive Information Statement LANDBANK GROUP, INC. (Name of Registrant as Specified in Charter) Payment of Filing Fee (Check the appropriate box): ¨No fee required. ýFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): For purposes of calculating the fee pursuant to Rule 0-11, the Registrant valued the aggregate cash, securities and other property received by the Registrant in the disposition of substantially all of its assets to be equal to $800,000, i.e., the value realized to the Registrant by transferring its operating subsidiary.The book value of the operating subsidiary which is to be transferred was calculated as follows:$ 2.9m of assets as reflected on the Registrant's balance sheet as of September 30, 2007 less $4.2m of liabilities reflected on that balance sheet plus $500,000 of liabilities of the operating subsidiary which will be transferred to and become the obligation of Registrant, which equals a book value of the operating subsidiary (as transferred) of ($800,000). (4) Proposed maximum aggregate value of transaction: $800,000 (5) Total fee paid: $160.00 ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: LANDBANK GROUP, INC. 7030 Hayvenhurst Ave. Van Nuys, California 91406 To the Holders of Common Stock of Landbank Group, Inc.: Landbank Group, Inc., a Delaware corporation (“Company”), on November 16, 2007, obtained written consent from stockholders holding a majority of the outstanding shares of voting securities of the Company entitled to vote on the following actions: 1. To approve an amendment to the Company’s Certificate of Incorporation, as previously amended, to (i) change the name of the Company to Trist Holdings, Inc. and (ii) increase the number of shares of authorized common stock from 100,000,000 to 2,000,000,000. 2. To approve the Securities Exchange Agreement dated as of November 1, 2007, by and among the Company and Landbank Acquisition LLC, pursuant to which the Company would transfer substantially all of its assets, namely its operating subsidiary, Landbank LLC, to Landbank Acquisition LLC, its majority stockholder. The details of the foregoing actions and other important information are set forth in the accompanying Information Statement.The Board of Directors of the Company has unanimously approved the above actions. Under Section 228 of the Delaware General Corporation Law, action by stockholders may be taken without a meeting, without prior notice, by written consent of the holders of outstanding capital stock having not less than the minimum number of votes that would be necessary to authorize the action at a meeting at which all shares entitled to vote thereon were present and voted.On that basis, the stockholders holding a majority of the outstanding shares of capital stock entitled to vote approved the foregoing actions.No other vote or stockholder action is required.You are hereby being provided with notice of the approval of the foregoing actions by less than unanimous written consent of our stockholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. By Order of the Board of Directors, Eric Stoppenhagen, Interim President & Secretary Van Nuys, California [***], 2007 LANDBANK GROUP, INC. INFORMATION STATEMENT CONCERNING CORPORATE ACTION AUTHORIZED BY WRITTEN CONSENT OF STOCKHOLDERS OWNING A MAJORITY OF SHARES OF VOTING SECURITIES ENTITLED TO VOTE THEREON WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY SUMMARY YOU SHOULD READ THE FOLLOWING SUMMARY TOGETHER WITH THE MORE DETAILED INFORMATION AND FINANCIAL STATEMENTS AND THE NOTES TO THOSE STATEMENTS APPEARING ELSEWHERE IN THIS INFORMATION STATEMENT OR DELIVERED WITH THIS INFORMATION STATEMENT. THE AMENDMENT Name Change The amendment to the Certificate of Incorporation of Landbank Group, Inc., a Delaware corporation (which we refer to as “the Company,” “we,” “us” or “our”) provides for a change of the Company’s name to Trist Holdings, Inc. See “NAME CHANGE AND INCREASE IN AUTHORIZED COMMON STOCK”. Increase in Authorized Shares The amendment also provides for an increase in the number of authorized shares of common stock from 100,000,000 to 2,000,000,000. See “NAME CHANGE AND INCREASE IN AUTHORIZED COMMON STOCK”. Recommendations of the Board of Directors and Written Consent of the Majority of the Company’s Stockholders Our Board of Directors unanimously approved the Amendment to the Company’s Certificate of Incorporation, a copy of which is attached as Appendix “A” (the “Amendment”).The members of the Board of Directors unanimously believe that the Amendment is fair to, and in the best interests of, our stockholders.The Amendment was also approved by a majority of the holders of our common stock by written consent on November 16, 2007. See also “NAME CHANGE AND INCREASE IN AUTHORIZED COMMON STOCK.” THE LLC TRANSFER The Companies Landbank Group, Inc. We engage in business through our wholly-owned subsidiary, Landbank LLC, a California limited liability company (“LLC”).We make bulk acquisitions of parcels of land, primarily through the real property tax lien foreclosure process. The bulk acquisitions are then divided into smaller parcels for resale (the “Business”). Landbank Acquisition LLC Landbank Acquisition LLC, a California limited liability company (“Investor”), was formed in May 2007.As a result of a contribution of stock and promissory notes by its members in September 2007, Investor became the majority stockholder of the Company.Investor holds demand promissory notes due and payable by LLC in the aggregate principal amount of $3,032,657.47(the “Notes”).At this time, Investor’s only line of business has been to hold the shares of Company common stock and the Notes.Investor’s principal executive offices are located at 7030 Hayvenhurst Ave., Van Nuys, CA 91406. The Securities Exchange Agreement The Effect of the LLC Transfer On November 1, 2007, we and Investor entered into the Securities Exchange Agreement, a copy of which is attached hereto as Appendix “B”.Pursuant to the Securities Exchange Agreement, we will transfer, and Investor agreed to accept, at the closing of the transactions contemplated by that agreement (the “Closing”), all of our respective rights in and to the LLC and its Business.In this Information Statement, we refer to the transfer transaction as the “LLC Transfer.” See also “THE SECURITIES EXCHANGE AGREEMENT – LLC Transfer.” Issuance of Shares In connection with the LLC Transfer, we will issue and deliver to Investor 79,311,256 shares of Company common stock at the Closing (the “Share Issuance” and together with the LLC Transfer, the “Transactions”).Following the Share Issuance, Investor will own approximately 95% of our outstanding common stock.Investor and the Company will enter into a Registration Rights Agreement, a copy of which is attached hereto as Appendix “C”, to provide Investor with certain demand and piggyback registration rights with respect to the shares received in the Share Issuance. See also “THE SECURITIES EXCHANGE AGREEMENT – Issuance of Shares.” Debt Assignment Prior to the Closing, $500,000 of the outstanding Notes shall be assigned from LLC as debtor to the Company as debtor (the “Assigned Debt”). See also “THE SECURITIES EXCHANGE AGREEMENT – Debt Assignment.” Assumption of Liabilities Investor has agreed that, upon the Closing, it shall assume all of the liabilities of both the Company and the LLC incurred prior to the Closing, other than the Assigned Debt. See also “THE SECURITIES EXCHANGE AGREEMENT – Assumption of Liabilities.” Indemnification for Liabilities Each of Investor and Family Products LLC, a member of Investor, has agreed to indemnify the Company for any losses arising from the Business related to events occurring prior to Closing and for all of the assumed liabilities. See also “THE SECURITIES EXCHANGE AGREEMENT – Indemnification for Liabilities.” Conditions that Must Be Satisfied Prior to the Closing of the LLC Transfer Completion of the LLC Transfer is subject to various conditions (any of which may be waived by the party benefited by the condition), including among them: •the truth and accuracy of the representations and warranties of Company and of Investor; •performance of all covenants by Company and Investor; •approval by the Company’s board and stockholders; •delivery of the Registration Rights Agreement; •the absence of any material adverse change in the Business; and •the amendment of the Company’s Certificate of Incorporation to change the name of the Company and to increase the number of authorized shares of Common Stock from 100,000,000 to 2,000,000,000. As described elsewhere in this Information Statement, the Company’s Board of Directors, and stockholders holding a majority of the issued and outstanding shares of the Company’s common stock, have approved the Securities Exchange Agreement (and the transactions contemplated by that agreement) and the contemplated amendment to the Company’s Certificate of Incorporation. See also “THE SECURITIES EXCHANGE AGREEMENT – Conditions of the LLC Transfer.” Termination of the Securities Exchange Agreement The Securities Exchange Agreement may be terminated, and the LLC Transfer abandoned, at any time prior to the Closing by written mutual consent of us and Investor. See also “THE SECURITIES EXCHANGE AGREEMENT – Termination.” Effect of Termination If the Securities Exchange Agreement is terminated,it will become void and there shall be no liability or obligation on the part of any party hereto or their respective, subsidiaries, stockholders, directors, officers, employees, agents or other representatives. See also “THE SECURITIES EXCHANGE AGREEMENT – Effect of Termination.” Expenses of the LLC Transfer Whether or not the LLC Transfer is consummated, except as otherwise provided in the Securities Exchange Agreement, each party bears its own costs and expenses related to the LLC Transfer.However, in the event that the Transactions are commenced, at or prior to the Closing, the LLC shall be responsible for such costs and expenses. See also “THE SECURITIES EXCHANGE AGREEMENT – Expenses.” Accounting Treatment The LLC Transfer is intended to be treated as a “disposition” in accordance with generally accepted accounting principles in the United States. See also “THE SECURITIES EXCHANGE AGREEMENT – Accounting Treatment.” Federal Income Tax Considerations There are no income tax consequences to the Company stockholders as a result of the LLC Transfer. See also “THE SECURITIES EXCHANGE AGREEMENT – Material Federal Income Tax Consequences.” Governing Law and Regulatory Requirements Other than with respect to complying with the general corporation law of the State of Delaware and the applicable federal and state securities laws, the Company is not aware of any governmental or regulatory requirements with which it must comply in completing the LLC Transfer. See also “THE SECURITIES EXCHANGE AGREEMENT – Regulatory Approvals.” Opinion of Financial Advisors In connection with the LLC Transfer, our Board of Directors received an opinion from Gemini Valuation Services, LLC or “GVS,” as to the fairness of the LLC Transfer and the other transactions contemplated by the Securities Exchange Agreement, as they may be viewed together, to the existing holders of our common stock, from a financial point of view.The full text of GVS’s written opinion, dated October 23, 2007, is attached to this information statement as Appendix “D”. We encourage you to read the opinion carefully in its entirety for a description of the assumptions made, procedures followed, matters considered and limitations on the review undertaken. See also “OPINION OF FINANCIAL ADVISORS.” Recommendations of the Board of Directors and Written Consent of the Majority of the Company’s Stockholders Our Board of Directors unanimously approved the Securities Exchange Agreement and the transactions contemplated thereby.The members of the Board of Directors unanimously believe that the LLC Transfer and the transactions contemplated by the Securities Exchange Agreement, are fair to, and in the best interests of, our stockholders. The conclusion of the Board of Directors with respect to the LLC Transfer and the transactions contemplated by the Securities Exchange Agreement was based upon a number of factors that are discussed in this Information Statement.The Securities Exchange Agreement, and the transactions contemplated thereby, including the LLC Transfer, was also approved by a majority of the holders of our common stock by written consent on November 16, 2007. See also “BACKGROUND OF THE LLC TRANSFER.” General Information This Information Statement is being furnished to the stockholders of Landbank Group, Inc., a Delaware corporation (which we refer to in this Information Statement as “the Company,” “we,” “us” or “our”), to advise them of the corporate action described herein, which has been authorized by the written consent of stockholders owning a majority of the outstanding voting securities of the Company entitled to vote thereon.This action is being taken in accordance with the requirements of the Delaware General Corporation Law (“DGCL”). Our executive offices are located at 7030 Hayvenhurst Ave., Van Nuys, California 91406, and our telephone number is (818) 464-1614.This Information Statement will first be mailed to stockholders on or about [***], 2007 and is being furnished for informational purposes only. Our Board of Directors has determined that the close of business on October 26, 2007 was the record date (“Record Date”) for the stockholders entitled to notice about the action (i) authorizing an amendment to our Certificate of Incorporation, as previously amended (the “Certificate of Incorporation”) to change the Company’s name and increase the number of authorized shares of common stock from 100,000,000 to2,000,000,000 and (ii) approving the Securities Exchange Agreement dated November 1, 2007, between the Company and Landbank Acquisition LLC (“Investor”), pursuant to which the Company would transfer to Investor all of the membership interests of Landbank LLC, a California limited liability company and wholly-owned subsidiary of the Company (“LLC”) which comprises substantially all of the assets of the Company (together with (i), the “Actions”). Under Section 228 of the DGCL, any action required or permitted by the DGCL to be taken at an annual or special meeting of stockholders of a Delaware corporation may be taken without a meeting, without prior notice and without a vote, if a consent in writing, setting forth the action so taken, is signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted.Prompt notice of the approval of the Actions must be given to those stockholders who have not consented in writing to the action and who, if the action had been taken at a meeting, would otherwise have been entitled to notice of the meeting. On November 16, 2007, 3 stockholders who own of record 8,204,681 shares of the Company’s common stock, representing approximately 82.64% of the outstanding shares of the Company’s common stock, executed and delivered to us a written consent authorizing and approving the Actions. Accordingly, as the Actions have been approved by a majority of our outstanding voting securities entitled to vote thereon, no vote or further action of our stockholders is required to approve the Actions.You are hereby being provided with notice of the approval of the Actions by less than unanimous written consent of our stockholders.However, under federal law, the Actions will not be effective until at least 20 days after this Information Statement has first been sent to stockholders.Stockholders do not have any dissenter or appraisal rights in connection with the Actions. On October 26, 2007, our Board of Directors approved the Actions and authorized our officers to deliver this Information Statement. Interest of Persons in Matters to be Acted Upon Except as discussed in this Information Statement, no director or officer of the Company at any time since the beginning of the last fiscal year, or principal stockholder, has a substantial or material interest in the favorable outcome of the Actions. Change of Control On September 20, 2007, Investor entered into a Contribution Agreement (the “Contribution Agreement”) with its members, including Doug Gravink (“Gravink”) and Gary Hewitt (“Hewitt”) and certain of their affiliated entities.Pursuant to the Contribution Agreement, Gravink and Hewitt each contributed 2,733,334 shares of the Company’s common stock (together, the “Contributed Shares”) to Investor in exchange for membership interests in Investor.Following the closing of that contribution transaction, Investor held a total of 5,466,668 shares of Company common stock directly, or approximately 55.1% of our issued and outstanding shares.Gravink and Hewitt each hold a 50% beneficial ownership interest in Investor through their direct holdings, and indirect ownership of their affiliated entities which are members of Investor.Gravink served as our Chief Executive Officer and Hewitt served as our President and Secretary until they each resigned on September 24, 2007. VOTING SECURITIES As of the date of the stockholder action, there were 9,928,664 shares of our common stock issued and outstanding.We had no other class of stock outstanding as of that date. Each share of our common stock is entitled to one vote on all matters submitted to the holders of our common stock for their approval.The consent of the holders of a majority of the outstanding shares of our common stock was necessary to authorize the Actions. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS The following table sets forth certain information regarding our common stock beneficially owned on November 6, 2007, for (i) each stockholder known to be the beneficial owner of more than 5% of our outstanding common stock, (ii) each executive officer and director, and (iii) all executive officers and directors as a group.In general, a person is deemed to be a “beneficial owner” of a security if that person has or shares the power to vote or direct the voting of such security, or the power to dispose or to direct the disposition of such security. A person is also deemed to be a beneficial owner of any securities of which the person has the right to acquire beneficial ownership within 60 days. Unless otherwise indicated, each person in the table will have sole voting and investment power with respect to the shares shown.The following table assumes a total of 9,928,664 shares of our common stock outstanding as of November 6, 2007. NAME OF BENEFICIAL OWNER OWNERSHIP Executive Officers and Directors Amount of Beneficial Ownership Percent of Beneficial Ownership Ray Gaytan 11400 Olympic Blvd. Los Angeles, CA 90064 4,680 * All Executive Officers and Directors as a Group (1 person) 4,680 * 5% Stockholders Landbank Acquisition LLC 7030 Hayvenhurst Ave. Van Nuys, CA 91406 5,466,668 55.1% John and Joyce Beck 7030 Hayvenhurst Ave. Van Nuys, CA 91406 2,733,334 27.5% * Less than 1%. PROPOSAL 1:NAME CHANGE AND INCREASE IN AUTHORIZED COMMON STOCK We are currently authorized by our Certificate of Incorporation to issue 100,000,000 shares of common stock, $0.0001 par value per share.As of the date of the stockholder action, there were 9,928,664 shares of our common stock issued and outstanding. In connection with our proposed business plan (following the consummation of the transactions contemplated by the Securities Exchange Agreement) of seeking suitable candidates for a business combination, we will likely be required to issue shares of our common stock, options, awards and/or warrants in connection with employee benefit and incentive plans and employment arrangements, financing the future operations of the combined business, acquiring other businesses, forming strategic partnerships and alliances, and/or stock dividends and stock splits.No specific issuances are currently anticipated, however, to the extent such issuances occur, they will result in dilution to our current stockholders. Accordingly, our Board of Directors believes it is in our best interests and the best interests of our stockholders to increase the number of authorized shares of our common stock to allow for the issuance of shares of our common stock or other securities in connection with such potential issuances and such other purposes as our Board of Directors determines. The increase in the authorized number of shares of our common stock will permit our Board of Directors to issue additional shares of our common stock without further approval of our stockholders, and our Board of Directors does not intend to seek stockholder approval prior to any issuance of the authorized capital stock unless stockholder approval is required by applicable law or stock market or exchange requirements.Our issuance of additional shares of common stock may result in substantial dilution to our existing stockholders, and such issuances may not require stockholder approval. Although we from time to time review various transactions that could result in the issuance of shares of our common stock, we have not reviewed any transaction to date, other than the Securities Exchange Agreement, that would result in an issuance of shares of our common stock.However, upon the increase in authorized shares of our common stock being effective, we may begin to review transactions that may result in an issuance of shares of our common stock. We do not have in place provisions which may have an anti-takeover effect.The increase in the authorized number of shares of our common stock did not result from our knowledge of any specific effort to accumulate our securities or to obtain control of us by means of a merger, tender offer, proxy solicitation in opposition to management or otherwise, and we did not take such action to increase the authorized shares of our common stock to enable us to frustrate any efforts by another party to acquire a controlling interest or to seek representation on our Board of Directors. The issuance of additional shares of our common stock may have a dilutive effect on earnings per share and on the equity and voting power of existing security holders of our common stock.It may also adversely affect the market price of our common stock.However, if additional shares are issued in transactions whereby favorable business opportunities are provided which allow us to pursue our business plans, the market price of our common stock may increase. The holders of our common stock are entitled to one vote for each share held of record on all matters to be voted on by our stockholders. The holders of our common stock are entitled to receive dividends payable in cash, property or in shares of capital stock, when, as, and if declared by our Board of Directors out of assets legally available therefor.We have not recently paid dividends on our common stock and do not intend to do so in the near future.In the event of our liquidation, dissolution or winding up, the holders of the shares of our common stock are entitled to share ratably in all assets remaining available for distribution to them after payment of liabilities and after provision has been made for each class of stock, if any, having preference over our common stock.Holders of shares of our common stock have no conversion, preemptive or other subscription rights, and there are no redemption provisions applicable to our common stock. On October 26, 2007, our Board of Directors authorized the increase the authorized number of shares of our common stock from 100,000,000 to 2,000,000,000.At that meeting the Board of Directors also authorized the change of the Company’s name to Trist Holdings, Inc.On November 16, 2007, the amendment of our Certificate of Incorporation to reflect these actions were also approved by written consent of holders representing approximately 82.64% of the outstanding shares of our common stock. As such, no vote or further action of the stockholders of the Company is required to approve the amendment of our Certificate of Incorporation to increase the authorized shares of our common stock or change the Company’s name.You are hereby being provided with notice of the approval of the Securities Exchange Agreement and the Transactions, and the amendment to our Certificate of Incorporation, by less than unanimous written consent of our stockholders. A form of the approved Certificate of Amendment to the Certificate of Incorporation is attached to this Information Statement as Appendix “A”. We intend to file the Certificate of Amendment to the Certificate of Incorporation with the Secretary of State of the State of Delaware promptly after the twentieth day after the date this Information Statement has first been sent to stockholders. PROPOSAL 2:THE SECURITIES EXCHANGE AGREEMENT AND LLC TRANSFER General Our Board of Directors has unanimously approved the Securities Exchange Agreement entered into on November 1, 2007 by and between us and Landbank Acquisition LLC (“Investor”), our majority stockholder.Pursuant to the Securities Exchange Agreement, we will transfer our membership interests in our operating subsidiary, Landbank LLC (the “LLC”), to the Investor. Background of the Transfer of Landbank LLC Acquisition of Landbank, LLC and Divestiture of Prior Operations On January 26, 2006, the Company acquired 100% of the membership interests in LLC, in exchange for shares of common stock of the Company. The exchange of shares for membership interests was treated as a reverse acquisition under the purchase method of accounting. The shares delivered in connection with the acquisition were transferred by the four former principal stockholders of the Company to the members of LLC in exchange for the Company receiving all of the ownership interests in LLC and $140,000 in cash. Concurrently with the acquisition of LLC, the Company divested itself of its wholly owned operating subsidiary, iStorage Networks Group, Inc. ("iSNG"). The $140,000 in cash accompanied the divestiture of iSNG. The former members of LLC acquired approximately a 90% ownership interest in the Company. LLC, was formed in December 2004 but did not commence operations until the second quarter of 2005. It currently operates as a wholly owned subsidiary of the Company. With the divestiture of iSNG and the acquisition of LLC, the Company operates exclusively in the real estate marketplace. It no longer operates its former iStorage business. Since January 2006, the Company's sole operations have consisted of the operations of LLC.We make bulk acquisitions of parcels of land, primarily through the real property tax lien foreclosure process. Such bulk acquisitions are divided into smaller parcels for resale (together with the prior sentence, the “Business”).We consider various criteria in terms of its land acquisitions, which include but are not limited to, location, availability of utilities, proximity to water, geographic desirability, and proximity of significant population centers. Our current focus is in the Western, Southwestern, and East Coast regions of the United States. From May to June 2007, our officers and directors met on several occasions and maintained ongoing and lengthy discussions with our legal and financial advisors, including our outside corporate counsel, regarding all potential strategic alternatives that may be available to us, including potential transactions with our majority stockholders, their affiliates or other third parties, including the potential merger or acquisition of us by those holders, affiliates or third parties, and/or their ability or interest to provide additional capital to or invest in our company, and alliances with entities willing to manage our assets, none of which provided a viable alternative at that time because these parties: · did not present us with any proposal for a potential transaction; · subsequently retracted their interest in us; and/or · demonstrated poor historical financial performance, or otherwise lacked established business operations or successful business strategies, and therefore did not demonstrate to the satisfaction of the board and officers their ability to obtain the necessary financing to complete a transaction or to manage our assets in a manner that would increase revenues or stockholder value in general. In light of our continuing operating losses and outstanding debt, our Board of Directors, together with management, previously concluded that it had become necessary to redirect our company to address a changing competitive landscape.Therefore, after extensive discussion, the Board of Directors directed senior management to analyze and review potential strategic transactions to raise capital, form strategic partnerships and/or identify mutual alliances in order to preserve our viability and to enhance stockholder value. From June through October 2007, the Board of Directors and officers of the Company held informal meetings to discuss the possibility of transferring the LLC to a new company to be formed by Messrs. Doug Gravink and Gary Hewitt, who together held a majority of the Company’s outstanding common stock and, through their affiliates, were the holders of a significant portion of the Company’s debt.At the meetings, the Board of Directors and officers considered a number of relevant financial and operational issues, including, among others: · a review of our results of operations and financial condition, including our recent operating losses; · our lack of any other viable financing or strategic transactions; · our declining cash balances; · the Board of Directors’ determination of the value of the LLC and its Business; · the Company and LLC’s outstanding obligations; and · the general economic downturn. As a result of these considerations, the Board of Directors determined that a transaction with Messrs. Hewitt and Gravink presented the best opportunity for us and was in the best interests of us and our stockholders.Therefore, the Board of Directors directed senior management to finalize the transactions. In anticipation of a proposed transaction, the Company undertook several management and director changes.On June 18, 2007, Stephen Weber resigned as a director of the Company.Mr. Weber beneficially owns 200,000 shares of the Company’s common stock, held of record by Investment Capital Researchers, Inc. (“ICR”). On June 22, 2007, John Beck also resigned as a director of the Company.Mr. Beck owns 2,733,334 shares of the Company’s common stock, held as joint tenants with his wife.Additionally, Mr. Beck is a creditor of the LLC, which has outstanding debts due and payable to Mr. Beck in the principal amount of $32,400.00 as of November 6, 2007. On July 27, 2007, Gary Freeman and Lee Mendelson were both appointed as directors of the Company, while Doug Gravink (“Gravink”) and Gary Hewitt (“Hewitt”) each resigned as directors of the Company. On August 10, 2007, we entered into option termination agreements with each holder of options to purchase common stock of the Company, including Gravink, Hewitt, John Genesi, the Chief Financial Officer of the Company, and Ray Gaytan, a director of the Company. Pursuant to the option termination agreements, all outstanding option grants were terminated.At the time of termination, no portion of any option grant had vested or been exercised. On September 20, 2007, Investor entered into a Contribution Agreement (the “Contribution Agreement”) with its members, including Gravink and Hewitt and certain of their affiliated entities.Pursuant to the Contribution Agreement, Gravink and Hewitt each contributed 2,733,334 shares of the Company’s common stock (together, the “Contributed Shares”) to Investor in exchange for membership interests in Investor.Following the closing, Investor held a total of 5,466,668 shares of Company common stock directly, or approximately 55.1% of our issued and outstanding shares.Gravink and Hewitt each hold a 50% beneficial ownership interest in Investor through both direct and indirect ownership via their affiliates.Gravink served as our Chief Executive Officer and Hewitt served as our President and Secretary until they each resigned on September 24, 2007. Additionally, as part of the Contribution Agreement certain of Messrs. Gravink and Hewitt’s affiliates contributed promissory notes in the aggregate principal amount of $3,032,657.47 to Investor (the “Notes”).Such promissory notes were issued by LLC, accrue interest at a rate of 8% per annum and are payable on demand of the holder.Investor has not engaged in any line of business other than to hold the Contributed Shares and the Notes and has no other assets or liabilities other than its obligations pursuant to the Securities Exchange Agreement executed on November 1, 2007 and the expenses incurred in connection with each of the Contribution Agreement and the Securities Exchange Agreement. On September 24, 2007, we appointed Eric Stoppenhagen as our Interim President and Secretary.On September 27, 2007 we entered into a Consulting, Confidentiality and Proprietary Rights Agreement with Venor, Inc. (“Venor”), a company owned by Mr. Stoppenhagen.Under the terms of the consulting agreement, Venor will perform certain consulting services for the Company with respect to, among other things, the provision of executive services (including, without limitation, the services of Mr. Eric Stoppenhagen, the Company's Interim President and Secretary) for a period of six months. In September and October of 2007, our legal counsel negotiated the proposed Securities Exchange Agreement with Investor. In September 2007, we retained Gemini Valuation Services LLC (“GVS”) to render an opinion to the Board of Directors that the proposed transactions (“Proposed Transactions”) viewed together, are fair, from a financial point of view, to the holders of our Common Stock. The Proposed Transactions call for (1) the Company to transfer ownership of LLC to Investor, (2) the Company to issue new shares to Investor in an amount that will increase Investor’s current equity holdings in Company of approximately fifty-five percent (55%) to approximately ninety-five percent (95%), (3) Investor to provide full indemnity to Company for LLC’s prior operations and liabilities, (4) LLC to assign $500,000 in debt to Company owed to Investor, (5) LLC to retain approximately $500,000 in debt owed to third parties and approximately $2.5 million in debt owed to Investor, and (6) the Company to seek to be acquired as a public shell subsequent to the transaction. The Board of Directors retained GVS based upon GVS’s experience in the valuation of businesses and their securities in connection with recapitalizations and similar transactions.GVS is a recognized valuation firm that is continually engaged in providing financial advisory services in connection with mergers and acquisitions, leveraged buyouts, business and securities valuations for a variety of regulatory and planning purposes, recapitalizations, financial restructurings, and private placements of debt and equity securities. In October 2007, GVS advised the Board of Directors in a draft written opinion that, subject to customary limitations all of which are identified in GVS’s written opinion delivered to us and attached to this Information Statement as Appendix “D,” (i) the Proposed Transactions, viewed together, are fair, from a financial point of view, to the holders of our Common Stock. On October 23, 2007, GVS delivered its written opinion to us. On October 26, 2007, the Board of Directors held a special meeting to consider the LLC Transfer, the Securities Exchange Agreement and the transactions contemplated thereby.In light of the Board of Directors’ earlier considerations, and considering our continuing losses, our expected losses in 2007 and 2008 and our current cash position, our Board of Directors determined that it would be in our best interests and in the best interests of our stockholders to pursue a transaction that would allow us to exit the real estate industry at a fair valuation, and provide us with the ability to successfully operate new businesses with significantly greater growth prospects than those we can reasonably expect from our current operations.As such, after further negotiations and consultation with its legal and financial advisors, the Board of Directors approved the execution of the Securities Exchange Agreement subject to stockholder approval. On November 1, 2007, we and Investor entered into the Securities Exchange Agreement which reflects the Proposed Transactions. The Securities Exchange Agreement The following brief description of the terms of the Securities Exchange Agreement contains summaries of certain provisions of the Securities Exchange Agreement.This summary description contains all of the material terms of the Securities Exchange Agreement, however, this summary does not purport to replace the actual terms of that agreement, is not complete, and is qualified in its entirety by the full text of the Securities Exchange Agreement, which is incorporated into this Information Statement by reference and is attached as Appendix “B”. LLC Transfer.We will transfer to Investor, and Investor agrees to acquire from the Company, 100% of the membership interests of the LLC at the Closing (the “LLC Transfer”).The LLC Transfer is intended to transfer all of the properties, rights, interests and other tangible and intangible assets necessary to enable the Investor to conduct the business of the Company in the manner in which such business is currently being conducted, and has been conducted prior to the Closing; provided, however, that the Company shall retain $5,000.00 in its bank account following the Closing. Issuance of Shares. We will issue and deliver to Investor, and Investor agrees to acquire from the Company, 79,311,256 shares of Common Stock at the Closing (the “Share Issuance” and together with the LLC Transfer, the “Transactions”).Following the Share Issuance, Investor will own approximately 95% of our outstanding common stock.Investor and the Company will enter into a Registration Rights Agreement between them at the Closing (the “Registration Rights Agreement”) pursuant to which the Investor will receive certain demand and piggyback registration rights with respect to the shares received in the Share Issuance. Debt Assignment.Prior to the Closing, $500,000 of the outstanding Notes shall be assigned from LLC as debtor to the Company as debtor (the “Assigned Debt”). Assumption of Liabilities.Investor has agreed that, upon the Closing, it shall assume all of the liabilities of both the Company and the LLC incurred prior to the Closing other than the Assigned Debt. Indemnification for Liabilities.
